Citation Nr: 0830440	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

A November 2004 rating decision granted the veteran's claim 
for service connection for PTSD and assigned a 30 percent 
evaluation, effective April 15, 1999.  An April 2006 rating 
decision denied the veteran's claim for TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has received evidence, primarily VA records, 
including a May 2008 VA PTSD examination, not previously 
considered by the AOJ that is pertinent to the issues on 
appeal.  Given these circumstances, the case must be remanded 
to the AOJ for initial review and consideration.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 
20.1304(a) (2008).

The Board notes that the veteran is currently unrepresented 
in this appeal.  The AOJ should inform the veteran of his 
rights to representation in this matter.  In a related 
matter, the Board notes that from March 2005 to approximately 
June 2006 the veteran's VA correspondence has been sent to 
S.Y., identified as the veteran's custodian; S.Y was also 
identified (in the May 2008 VA PTSD examination) as being the 
veteran's payee in matters concerning the Social Security 
Administration (SSA).  Although unclear, it appears that S.Y. 
no longer serves as the veteran's custodian for VA purposes 
on the basis of a June 2006 letter from a VA psychiatrist, 
indicating that the veteran was competent to manage his own 
funds (an opinion, however, not shared by the May 2008 VA 
PTSD examiner).  At any rate, while the Board notes that the 
veteran's competence is not before the Board, the AOJ should 
attempt to clarify this matter to make sure all relevant 
parties are adequately notified of these matters pending 
before the Board.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should attempt to clarify 
whether the veteran has a VA guardian (of 
funds) in these matters.  If the veteran 
has a guardian, such individual must be 
properly informed of matters pertaining 
to this claim.

2.  The AOJ should inform the veteran of 
his rights to representation in these 
matters.

3.  The AOJ must readjudicate the issues 
on appeal with consideration of the 
additional evidence received since the 
most recent statements of the case (April 
2006 and June 2006).  If the benefits 
sought are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant (and his representative, if 
any) should be afforded the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





